J. S44010/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
ISAIAH BRAXTON,                         :         No. 2921 EDA 2014
                                        :
                       Appellant        :


       Appeal from the Judgment of Sentence, September 16, 2014,
           in the Court of Common Pleas of Philadelphia County
             Criminal Division at No. CP-51-CR-0014113-2012


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND MUSMANNO, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JULY 11, 2016

      Isaiah Braxton appeals the judgment of sentence in which the Court of

Common Pleas of Philadelphia County sentenced him to serve a term of

three to six years’ imprisonment for the offense of possession of a firearm

prohibited, 18 Pa.C.S.A. § 6105(a)(1). He was concurrently sentenced to a

term of three to six years’ imprisonment for carrying a concealed weapon,

18 Pa.C.S.A. § 6106(a)(1). The trial court also imposed a term of two years’

probation for carrying a firearm on Philadelphia streets, 18 Pa.C.S.A. § 6108,

to be served consecutively to the prison sentence.       Appellant was also

concurrently placed on probation for a term of two years for possessing an

instrument of crime, 18 Pa.C.S.A. § 907(a).      Appellant was convicted of

possession of a controlled substance but was sentenced to no further

penalty. 35 P.S. § 780-113(a)(19).
J. S44010/16


      The record reflects that on October 12, 2012, Officer Jorge Soto

(“Officer Soto”) of the City of Philadelphia Police Department conducted a

narcotics surveillance from an unmarked vehicle in the area of 60th and

Market Street in Philadelphia. (Notes of testimony, July 2, 2013 at 7-8.) At

approximately 8:52 p.m. on October 12, 2012, Officer Soto

              observed an unknown black male wearing a brown
              Jeff cap, tan coat, and brown slacks. He exited a
              white Lexus 300 -- RX 300 . . . .

              He pulled up . . . to the corner -- actually, just east
              of 60th on Market Street. He parked. He exited that
              vehicle. He walked over to the bar and approached
              the [appellant].

                    Both the [appellant] and the unknown black
              male engaged in a brief conversation. After the brief
              conversation, the unknown black male produced an
              unknown amount of U.S. currency. He handed the
              [appellant] an unknown amount of U.S. currency. In
              return, the [appellant] then handed the unknown
              black male unknown items in a pinching motion into
              an open palm.

Id. at 9.

      The unknown black male drove off, and the vehicle could not be

stopped.     At approximately 8:55 p.m., Officer Soto observed an unknown

black male exit a black Durango that was parked at the same location as the

Lexus.      Officer Soto saw the male approach appellant.          After a brief

conversation, the unknown black male produced an unknown amount of U.S.

currency and gave it to appellant in return for “unknown items in a pinching




                                       -2-
J. S44010/16


motion to an open hand.” (Id. at 11-12.) After the transaction, appellant

walked to a white Chevy Malibu. Officer Soto then observed appellant reach

               up towards the light fixture. He pulled it down. And
               he put something . . . I observed a clear plastic bag
               containing unknown items at that point . . . . He
               placed the object into that little hole, replaced the
               light fixture back up, and exited the vehicle and
               crossed the street again.

Id. at 14. Officer Soto radioed for Officer Vincent Perone (“Officer Perone”)

to place appellant into custody. (Id. at 43.) Officer Perone found $972 on

appellant’s person. (Id. at 44.) Officer Kustra, an officer in the K-9 unit,

brought his dog, Yuri, to the scene.          Yuri had a positive reaction to the

Chevy Malibu. (Id. at 46.)

      Officer Ranae Jeffcoat (“Officer Jeffcoat”) obtained a search warrant to

search the Chevy Malibu.       (Id. at 48.)    Officer Jeffcoat recovered a silver

.45 caliber handgun that was loaded with one round in the chamber and

eight live rounds in the magazine, “along with one clear sandwich bag

containing 28-23 pink packets and two clear, along with two clear plastic

bags tied in a knot, alleged crack cocaine.”        (Id. at 49-50.)   The packets

were recovered from the inside of the Chevy Malibu inside the light fixture.

(Id. at 50.)

      Appellant was charged with the five crimes for which he was convicted

as well as possession with intent to deliver crack cocaine, 35 P.S. § 780-

113(a)(30), for which he was found not guilty at trial.




                                       -3-
J. S44010/16


      Appellant moved to suppress physical evidence, and alleged that the

police officers lacked a reasonable suspicion or probable cause to arrest him

and that there was not probable cause to search the Chevy Malibu.

      The trial court conducted a hearing on the suppression motion on

July 2, 2013. Officer Soto testified regarding his observations of appellant

with the two individuals. Officer Soto also testified that he had been a police

officer for eight years and had worked in narcotics enforcement for six years

and   had   observed   “thousands”   of    drug   transactions   on   the   street.

Officer Soto explained that in the typical drug transaction, one party walks

up to the other, they engage in a brief conversation, items are exchanged,

and the parties go their separate ways.           Officer Soto testified that he

believed appellant exchanged drugs for money in the two encounters he

observed. (Id. at 10-11.) On cross-examination, Officer Soto admitted that

he did not know for sure that appellant exchanged drugs for money. (Id. at

26-28.)

      Officer Perone testified regarding his arrest of appellant. The parties

stipulated that Yuri, the K-9 dog, had a positive reaction to the Chevy

Malibu.   Officer Jeffcoat identified the search warrant and the affidavit for

the search warrant to search the Chevy Malibu. Officer Jeffcoat also testified

regarding the results of the search.      Appellant testified that he owned the

Chevy Malibu that was confiscated by the police. (Id. at 72.)




                                     -4-
J. S44010/16


      The trial court credited the testimony of the police officers and found

that based on Officer Soto’s years of experience, including six years in the

narcotics field unit and his experience observing thousands of drug

transactions, that he had probable cause to arrest appellant and denied the

motion to suppress the United States currency recovered incident to the

arrest. The trial court also found that the positive canine sniff gave rise to

probable cause to search the vehicle and that the affidavit of probable cause

included specific facts to establish probable cause to search the Chevy

Malibu where the crack cocaine was found. The trial court denied the motion

to suppress the fruits of the search of the Chevy Malibu.

      Appellant contends that the trial court committed an error of law when

it denied the motion to suppress.

                   Initially, we note that our standard of review
            when an appellant appeals the denial of a
            suppression motion is well established.       We are
            limited to determining whether the lower court’s
            factual findings are supported by the record and
            whether the legal conclusions drawn therefrom are
            correct.     We may consider the evidence of the
            witnesses offered by the Commonwealth, as verdict
            winner, and only so much of the evidence presented
            by [the] defense that is not contradicted when
            examined in the context of the record as a whole.
            We are bound by facts supported by the record and
            may reverse only if the legal conclusions reached by
            the court were erroneous.        Commonwealth v.
            O’Black, 897 A.2d 1234, 1240 (Pa.Super. 2006),
            citing Commonwealth v. Scott, 878 A.2d 874, 877
            (Pa.Super. 2005), appeal denied, 586 Pa. 749, 892
A.2d 823 (2005).




                                    -5-
J. S44010/16


Commonwealth v. Hughes, 908 A.2d 924, 927 (Pa.Super. 2006). “It is

within the sole province of the suppression court judge to weigh the

credibility of the witnesses, and he or she is entitled to believe all, part, or

none of the evidence presented.” Commonwealth v. Snell, 811 A.2d 581,

584 (Pa.Super. 2002), appeal denied, 820 A.2d 162 (Pa. 2003) (citation

omitted).

      Initially, appellant contends that the trial court erred when it denied

the suppression motion because there was not probable cause to arrest him.

            There exists [sic] three levels of interactions
            between citizens and police officers under our Fourth
            Amendment jurisprudence: The first of these is a
            ‘mere encounter’ (or request for information) which
            need not be supported by any level of suspicion, but
            carries no official compulsion to stop or respond.
            The second, an ‘investigative detention’ must be
            supported by reasonable suspicion; it subjects a
            suspect to a stop and period of detention, but does
            not involve such coercive conditions as to constitute
            the functional equivalent of arrest. Finally, an arrest
            or ‘custodial detention’ must be supported by
            probable cause.        An investigative detention
            constitutes a seizure of the person and must be
            supported by reasonable suspicion that those
            detained are engaged in criminal activity.

Commonwealth v. Carter, 779 A.2d 591, 593 (Pa.Super. 2001), quoting

Commonwealth v. Phinn, 761 A.2d 176, 181 (Pa.Super. 2000).

            Probable cause exists if the facts and circumstances
            within the knowledge of the police officer at the time
            of the arrest are sufficient to justify a person of
            reasonable caution in believing the suspect has
            committed or is committing a crime. In determining
            whether probable cause existed in a particular
            situation, a court will look not just at one or two


                                     -6-
J. S44010/16


            individual factors, but will consider the “totality of
            the circumstances” as they appeared to the arresting
            officer:

                  When we examine a particular situation
                  to determine if probable cause exists, we
                  consider all the factors and their total
                  effect, and do not concentrate on each
                  individual element. . . . We also focus on
                  the circumstances as seen through the
                  eyes of the trained officer, and do not
                  view the situation as an average citizen
                  might. . . . Finally, we must remember
                  that in dealing with questions of probable
                  cause, we are not dealing with
                  certainties.   We are dealing with the
                  factual and practical considerations of
                  everyday life on which reasonable and
                  prudent [persons] act.

            Commonwealth v. Simmons, 295 Pa.Super. 72,
            83, 440 A.2d 1228, 1234 (1982), quoting
            Commonwealth v. Kazior, 269 Pa.Super. 518,
            522, 410 A.2d 822, 824 (1979). It is only the
            probability, and not a prima facie showing, of
            criminal activity that is the standard of probable
            cause for a warrantless arrest. Probable cause exists
            when criminality is one reasonable inference; it need
            not be the only, or even the most likely, inference.

Commonwealth v. Quiles, 619 A.2d 291, 298 (1993) (en banc) (other

citations omitted).

      In Commonwealth v. Thompson, 985 A.2d 928, 935 (Pa. 2009), the

Pennsylvania Supreme Court held that a police officer’s experience may be

regarded as a relevant factor in determining probable cause as long as the

officer establishes a nexus between his experience and the search, arrest, or

seizure of evidence.



                                    -7-
J. S44010/16


      The parties agree that appellant was arrested. Therefore, the inquiry

is whether the Police Department had probable cause to arrest him.        The

trial court specifically found that Officer Soto observed two instances where

individuals exited their vehicles, approached appellant on foot, and gave him

money in exchange for a bag which appellant handed to each individual in a

pinching motion.   Officer Soto also observed appellant get into a Chevy

Malibu, open the overhead light fixture, and place a clear plastic bag

containing some sort of objects into the light fixture. Appellant then exited

the vehicle and stood outside a bar. The trial court also noted Officer Soto’s

eight years of experience on the police force including six years in the

Narcotics Field Unit and his observation of “thousands” of drug transactions

to determine that the police department had probable cause to arrest

appellant.

      Appellant asserts that the facts elicited by the Commonwealth at the

hearing on the motion to suppress failed to rise to the level necessary to

establish probable cause because there was no evidence of a second party to

the transaction who possessed drugs, no evidence that the neighborhood,

house, or person was targeted as a result of suspected drug activity, and

there was no surreptitious activity.         Further, there were not multiple,

complex, suspicious transactions; no drugs or containers commonly used to

hold drugs were found; and no complaints or tips about the area or the

appellant as a possible drug dealer.



                                       -8-
J. S44010/16


      While those factors were significant in other cases, this court must

review the facts as found here. A police officer with a wealth of experience

in observing street drug transactions saw two individuals in a short period of

time approach the appellant and give him money in exchange for whatever

was contained in the small bags. Though Officer Soto could not know the

precise contents of the bags, based on his experience, he believed that they

contained drugs.   Further, when he saw appellant place items in the light

fixture in appellant’s car, Officer Soto believed the items were drugs because

he knew of approximately five other times when drugs were found in a

compartment in a vehicle after a search warrant was issued.         (Notes of

testimony, 7/2/13 at 15-17.)    This court is satisfied that Officer Soto had

probable cause to order the arrest of appellant.        See Thompson (an

experienced police officer had probable cause when he saw a single hand-to-

hand exchange which was in an area he knew to have frequent heroin

sales).   See also Commonwealth v. Dixon, 997 A.2d 368 (Pa.Super.

2010) (officer had probable cause to arrest following his observance of a

hand-to-hand exchange on a public street at midday where officer had made

forty drug arrests in the immediate vicinity).      Although there was no

testimony that the transactions occurred in a high-traffic drug area, Officer

Soto’s detailed testimony coupled with his extensive experience supported a

finding of probable cause.




                                    -9-
J. S44010/16


      Appellant next contends that the affidavit of probable cause for the

search warrant to search the Chevy Malibu was insufficient because the only

additional fact beyond Officer Soto’s observations was the fact that a K-9

dog hit on the car.

      Pa.R.Crim.P. 203(b) provides that “[n]o search warrant will issue but

upon probable cause supported by one or more affidavits sworn to before

the issuing authority.” According to Pa.R.Crim.P. 206, the affidavits must

            [S]et forth specifically the facts and circumstances
            which form the basis for the affiant’s conclusion that
            there is probable cause to believe that the items or
            property identified are evidence or the fruit of a
            crime, or are contraband, or are expected to be
            otherwise unlawfully possessed or subject to seizure
            and that these items or property are or are expected
            to be located on the particular person or at the
            particular place described.

Pa.R.Crim.P. 206.

      With respect to the role of the issuing magistrate, this court has

stated:

                    The task of the issuing magistrate is to
                    make a practical, commonsense decision
                    whether, given all the circumstances set
                    forth in the affidavit before him,
                    including the ‘veracity’ and ‘basis of
                    knowledge’ of persons supplying hearsay
                    information, there is a fair probability
                    that contraband or evidence of a crime
                    will be found in a particular place. And
                    the duty of a reviewing court is simply to
                    ensure that the magistrate had a
                    ‘substantial basis’ for concluding that
                    probable cause existed.



                                      - 10 -
J. S44010/16


                 [Commonwealth v. Coleman, 769 A.2d 462
                 (Pa.Super. 2001)].       A magistrate’s finding of
                 probable cause “must be based on facts described
                 within the four corners of the affidavit[.]”
                 Commonwealth v. Stamps, 493 Pa. 530, 427 A.2d
141, 143 (1981), and “our scope of review of a
                 suppression court’s ruling [on a magistrate’s finding
                 of probable cause] is confined primarily to questions
                 of law.” Id. (citing Commonwealth v. Sharp, 453
                 Pa.Super. 349, 683 A.2d 1219, 1221 (1996).

Commonwealth v. Smith, 784 A.2d 182, 185 (Pa.Super. 2001).

         “Probable cause to issue a search warrant has been defined as those

facts reasonably necessary to show (1) that the items sought are connected

with criminal activity, and (2) that the items will be found in the place to be

searched.”        Commonwealth v. Kanouff, 462 A.2d 251, 252 (Pa.Super.

1988), quoting Commonwealth v. Council, 421 A.2d 623, 627 (Pa. 1980).

“The facts stated in an affidavit will support a search warrant only when they

would persuade a reasonable person that there is probable cause for a

search; mere suspicion or conjecture is insufficient.” Id.

         Here,    Officer   Jeffcoat’s    affidavit   of   probable    cause    provided   a

description of what Officer Soto observed, that appellant was taken into

police     custody,     and    that      police   recovered     $972     from    appellant.

Officer Jeffcoat also stated, “At approx. 9:15 p.m. Officer’s [sic] called a K-9

Unit in to the white Chevy Malibu. K-10 Unit Officer Kenneth Kustra #2688

and his dog Yuri #567 responded.                  Yuri hit on the driver’s side door.”

(Continuation of Probal [sic] Cause for Search & Seizure Warrant #166803,

October 13, 2012, (“Affidavit”) at 1.)            Officer Jeffcoat also stated that she


                                             - 11 -
J. S44010/16


believed the Chevy Malibu was used to store illegal narcotics for sales. (Id.

at 1.)

         Appellant argues that the Affidavit failed to establish probable cause

because it mostly relied on Officer Soto’s observations, which appellant

believes failed to establish probable cause to justify the arrest of appellant.

This court has already determined that Officer Soto’s observations justified

the arrest of appellant, so this argument has no merit. He also argues that

because the arrest was illegal, everything that flowed from there, including

the warrant and the search of the car, was illegal. As we have determined

that the arrest was supported by probable cause, this argument, too, has no

merit.

         Appellant also contends that the use of the K-9 dog did not establish

probable cause because the affidavit did not state that the dog was a

certified drug detecting dog.

         In Commonwealth v. Johnston, 530 A.2d 74 (Pa. 1987), the

Pennsylvania Supreme Court held that an affidavit referencing a K-9 drug

sniffing dog was sufficient to establish probable cause where the affidavit

contained enough information to indicate that the dog that was used to

conduct a sniff search of a storage facility where illegal narcotics were

discovered was not an ordinary police dog who might “alert” to anything but

was trained to indicate the presence of narcotics.




                                      - 12 -
J. S44010/16


      Appellant is correct that the affidavit did not contain any information

about the training of the dog, Yuri.    Based on Johnson, the information

concerning the sniff of the front door of the Chevy Malibu did not support the

finding of probable cause to issue the warrant.

      However, even without this information, a reviewing court must

determine whether, based on other information contained in the affidavit,

there was probable cause to issue the warrant. Commonwealth v. West,

937 A.2d 516, 529-530 (Pa.Super. 2007).

      Here, the other information contained in the affidavit regarding

Officer Soto’s observations support the finding of probable cause:          his

observation of two suspected drug transactions and his observation of

appellant placing a clear plastic bag, which contained small unknown

objects, into the interior light fixture of the car. This information served as

probable cause. This court concludes that the trial court did not err when it

denied the motion to suppress.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/11/2016




                                    - 13 -